ean i ic A A I TT

Case 4:20-cv-02207 Document 21 Filed on 07/23/20 in TXSD Page 1 of 2

20200626151655

AO 440 (Rev 06/12) Summons in a Civil Action RETURN OF SERVICE _

 

SERVICE OF SUMMONS AND COMPLAINT
EFFECTED (1)BYME _€ioMe inaram
TITLE PROCESS SERVER

DATE @ AD 2020

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE

{Served personally upon the defendant

WESTLAKE SERVICES, LLC D/B/A WESTLAKE FINANCIAL SERVICES, C/O CORPORATE CREATIONS NETWORK, INC
Place where served

5444 WESTHEIMER ROAD, STE 1000 HOUSTON TX 77056

{ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein Name of person with whom the summons and complaint were left

 

Relationship to defendant To Kinney Kriveven fheth yt aye to Accept

Description of Person Accepting Service

sex Nace D4 peicntS* 6“ WEIGHT ISS SKIN Druk HaiR Aad other

[X] To the best of my knowledge, said person was not engaged in the US Military at the time of service

 

 

 

 

STATEMENT OF SERVER

TRAVEL$ SERVICES $ TOTAL §$

 

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the United States of Amenica that the foregoing information contained In
this Return of Sepice and Statement of Server is true and correct

pate + s_l 12020 Cae Char bS

&
SIGNATURE OF (EZ DN4 | DAE
GUARANTEED SUBPOENA SERVICE, INC
2009 MORRIS AVENUE
UNION NJ07083

ATTORNEY YAAKOV SAKS, ESQ
PLAINTIFF SHIRAN DERY
DEFENDANT TRANS UNION, LLC, ET AL
VENUE DISTRICT

DOCKET 4 20 CV 02207

COMMENT

 

 

 
eer ees r rere eee eee a
Case 4:20-cv-02207 Document 21 Filed on 07/23/20 in TXSD Page 2 of 2

AFFIDAVIT OF AUTHORITY

I, Veronica C. Valega, Operations Director of Corporate Creations Network
“fac, and United Agent Group Inc. do hereby authorize Regus, and all of its staff,
including but not luted to Leslie Crux, Johnny Rivera and Sandra Zboyan, to accept
and mail all decuments, includimg any an: documents served or delivered
by the court, private server, sheriff, courier, or otherwise on behalf of me and my
companies. This authorization includes signing on behalf of myself, Corporate
Creations Network Inc, or United Agent Group Inc. to accept all mail and documents,
including court documents served or delivered by the court, private server, sheriff,

courier, or otherwise to 5444 Westheimer #1000, Houston, TX 77056.

HEREBY 8 AND AGREED:

o watalka

Veronica © Valega DATE

Operations Director
Corporate Creations Network Inc

United Agent Group inc,

STATE OF FLORIDA
COUNTY OF PALM BEACH

The foregong instrument was acknowledged before me this 1“ day of July, 2019 by
the above named signatory, who 1s personally known to me or who produced a
drivers license or passport as identification and who did take an oath.

Lila

Signature offN ) jNotary Public

% = Eagles June 45,2029
BE Boncied The Troy Fala brtprancs 800-986-7019

Stamp of Notary Public
!

 

pie ANGELAMARTIN
 Commisshn# GG 323501

    

 

 

 
